Exhibit 10.101

LAND PURCHASE AGREEMENT

THIS LAND PURCHASE AGREEMENT (“Agreement”) is made this              day of
                    , 2013, by and between Thos. Somerville Co., a Delaware
corporation (the “Seller”), and Comstock Sixth Street, L.C., a Virginia limited
liability company (“Purchaser”).

WITNESSETH:

WHEREAS, Seller is the owner of certain undeveloped real property located on 6th
Street, NE, Washington, D.C. more particularly identified on Exhibit A attached
hereto and incorporated herein by reference, together with any and all
improvements and fixtures thereon and all rights, privileges, easements,
benefits and agreements appurtenant thereto (the “Property”); and

WHEREAS, Purchaser desires to purchase the Property in accordance with the terms
and conditions hereof, and Seller desires to sell the Property in accordance
with the terms and conditions hereof.

NOW, THEREFORE, in consideration of the foregoing and for TEN AND NO/100THS
DOLLARS ($10.00) paid by Purchaser to Seller and for other good and valuable
consideration, the receipt and sufficiency of which are hereby conclusively
acknowledged, the parties agree as follows:

1. AGREEMENT OF PURCHASE AND SALE. Seller hereby agrees to sell and convey unto
the Purchaser and Purchaser hereby agrees to purchase from Seller the Property
at the price and upon the terms and conditions hereinafter set forth.

2. PURCHASE PRICE. Seller agrees to sell and Purchaser agrees to purchase the
Property for a total purchase price of FOUR MILLION THREE HUNDRED TWENTY-SIX
THOUSAND DOLLARS ($4,326,000) (the “Purchase Price”). The Purchase Price shall
be paid by Purchaser to Seller in the form of cash, wire transfer or other
immediately available funds at settlement hereunder.

3. DEPOSIT.

a. Within seven business days after the execution and delivery of this
Agreement, Purchaser shall deliver to Stewart Title and Escrow, Inc. (the
“Escrow Agent”) in the form of cash or letter of credit, SEVENTY-FIVE THOUSAND
DOLLARS ($75,000) (the “Initial Deposit”). Within seven business days after the
expiration of the Study Period, Purchaser shall deliver to Escrow Agent in the
form of cash or letter of credit, an additional deposit of SEVENTY-FIVE THOUSAND
DOLLARS ($75,000) (the “Additional Deposit”). The Initial Deposit and Additional
Deposit shall be collectively referred to as the “Deposit.” The Deposit shall
become nonrefundable on expiration of the Study Period (except on Seller default
or failure of a condition precedent to settlement).

b. The Deposit shall be deposited by the Escrow Agent into a separate
interest-bearing escrow account at a federally-insured financial institution
with offices in the District of Columbia, and be invested by the Escrow Agent in
a money market account, certificates of deposit or other investment(s) selected
by Purchaser. If the financial condition of the financial institution in which
the funds are held changes in any adverse way which prohibits the ability of the
Escrow Agent to withdraw such funds in accordance with the terms of this Escrow
Agreement, then the Escrow Agent may move the Deposit to another financial
institution that satisfies the requirements of this paragraph 7.



--------------------------------------------------------------------------------

c. The Deposit shall be held by the Escrow Agent until the earlier of (i)
Closing (as hereinafter defined), when the Deposit shall be delivered to Seller
and credited against the Purchase Price or (ii) five (5) business days after
receipt by the Escrow Agent of a notice from Seller or Purchaser stating that
this Agreement has been terminated, in which event the Deposit shall be
delivered to Seller or returned to Purchaser, as appropriate. If all conditions
precedent to the Purchaser’s obligation to purchase the Property have been
satisfied and the Purchaser defaults in purchasing the Property at Closing as
required by this Agreement, Escrow Agent shall pay the Deposit to the Seller and
upon such payment to the Seller this Agreement shall automatically terminate and
neither party shall have any further liability to the other. The Seller’s sole
and exclusive remedy for the Purchaser’s default shall be to receive the Deposit
as liquidated damages, in lieu of all other rights and remedies that the Seller
may have against the Purchaser at law or in equity.

d. If there is a dispute between the Seller and the Purchaser concerning the
Seller’s or the Purchaser’s right to receive the Deposit, Escrow Agent shall
continue to hold the Deposit until the dispute is resolved by the Seller and the
Purchaser or until otherwise directed by a court of competent jurisdiction. Upon
termination of the escrow, all interest earned on the Deposit shall be paid to
the party entitled to receive the principal.

e. Any notice sent to Escrow Agent by the Purchaser or the Seller shall
simultaneously be sent to the other party and no notice to the Title Company
shall be effective unless such duplicate copy is sent. Escrow Agent shall be
entitled to act on any notice believed by it in good faith to be genuine and
shall be released from any and all responsibility or liability with respect to
the Deposit, except for its willful misconduct or gross negligence. Seller and
Purchaser hereby jointly and severally indemnify the Escrow Agent and hold it
harmless from any claims made against it with respect to the Deposit.

4. STUDY PERIOD. Purchaser shall have the right, in its exclusive and absolute
discretion, to terminate this Agreement for any reason whatsoever by giving
written notice thereof to Seller within NINETY (90) days following the Effective
Date of this Agreement (the “Study Period”). As of the execution of this
Agreement, Seller shall have delivered, free of charge and cost to Purchaser,
all engineering, architectural or other material data regarding the Property, to
the extent in Seller’s possession or control, including but not limited to
generalized development plans, subdivision plans, record plat, conditions of
development, and all tests, studies, reports, title reports and other materials
relating to Property in Seller’s possession or control, together with a written
notice to Purchaser that Seller has delivered all such material information
regarding the subject Property. Seller hereby represents that the Property was
the subject of a prior contract of sale pursuant to which the former contract
purchaser obtained an Order of the Zoning Commission for the District of
Columbia approving a Planned Unit Development on the Property in Zoning Case No.
06-26 (Feb. 12, 2007), and Purchaser agrees to review all covenants, lot
division applications and other land use agreements associated with such
rezoning case to the extent necessary for development of the Property for
Purchaser’s intended use of the Property as a planned townhouse residential
community (the “Intended Use”)..

After the Effective Date of this Agreement and until the date of settlement
hereunder or termination hereof, Purchaser shall have the right, at its option
and expense, to enter upon the Property at reasonable times, in a reasonable
manner, and upon reasonable notice and/or cause to have performed engineering
tests, studies and/or economic investigations concerning the Property. Purchaser
hereby agrees to indemnify and save Seller harmless from any losses actually
incurred



--------------------------------------------------------------------------------

by Seller by virtue of Purchaser or its agents or employees entering on the
Property to conduct such investigations. Purchaser further agrees to repair any
physical damage caused to the Property by Purchaser or its agents or employees
in connection with such tests and studies. This Paragraph 4 shall survive the
termination or consummation of this Agreement.

Prior to the expiration of the Study Period hereunder, Purchaser shall obtain a
title report and ALTA survey for the Property and shall deliver notice to
Seller, along with a copy of the title report and ALTA survey, of any defects in
title which are to be remedied. In the event of any such defects, Seller shall
notify Purchaser in writing within fifteen (15) days after Seller’s receipt of
Purchaser’s notice of said title defects as to whether or not Seller shall
remedy same and the reasonable time period needed to do so. Seller shall have no
obligation to remove any encroachments or remedy alleged title defects. If
Seller elects not to remedy same, then Purchaser shall have the right to (i)
elect (such election to be made in writing within ten (10) days after Seller’s
notice to Purchaser) to waive such title defects and to proceed hereunder, or
(ii) to terminate this Agreement whereupon the Deposit shall be returned to
Purchaser, and in such event the parties shall be relieved of all further
liability hereunder. From and after the Effective Date of this Agreement, Seller
shall not create or permit to be created any lien, easement or any other
encumbrance, affecting title to the Property, without Purchaser’s prior written
consent unless same is of a nature that it will be paid and released at
settlement from the proceeds of this sale. Furthermore, at or before settlement,
Seller shall cause to be paid and released any and all mortgages, deeds of trust
or liens secured against the portion of the Property being acquired, including
but not limited to the prorated portion of all unpaid real estate taxes or
assessments and utility charges through the date of the applicable settlement.

Within six (6) months from the Effective Date of this Agreement, Purchaser shall
deliver notice to Seller, of any offsite easements, utility connections, or
both, that are needed for its Intended Use, specifying the exact location and
specifications for such easements or utility connections. Seller shall have
sixty (60) days from receipt of Purchaser’s notice to determine whether it will
provide such easements and/or utility connections and the time it will need to
do so. If Seller, by notice to Purchaser within such sixty (60) day period,
elects not to provide any one or all of such requested easements and/or utility
connections or the time to obtain them is not acceptable to Purchaser, Purchaser
shall have the right by notice to Seller within thirty (30) days of receipt of
Seller’s notice to (i) elect to obtain the easements and/or utility connections
at its own expense and to proceed under the Agreement; or (ii) to terminate this
Agreement whereupon the Deposit shall be returned to Purchaser, and in such
event the parties shall be relieved of all further liability hereunder. If
Purchase elects to obtain the easements and/or utility connections at its own
expense, Seller shall to the extent reasonably feasible and without further
expense cooperate with Purchaser in obtaining any such easements or connections.

5. PRECONDITIONS OF SETTLEMENT. In addition to any other preconditions to
settlement specifically provided in this Agreement, the obligation of Purchaser
to proceed to settlement hereunder is subject to the satisfaction of the
following conditions:

a. Purchaser, at Purchaser’s expense, shall have obtained beyond all applicable
appeals periods and from all applicable governmental authorities, approval of a
Planned Unit Development, as evidenced by a Recorded PUD covenant, to allow for
no less than thirty-five (35) market rate, single family residential attached
lots with minimum dimensions of 18’ wide by 38’ deep;

b. Any and all offsite easements, whether for utility connections or otherwise,
required in connection with the development of the Property for Purchaser’s
Intended Use which Seller has agreed to obtain pursuant to Paragraph 4 above
shall have been obtained by Seller at Seller’s expense;



--------------------------------------------------------------------------------

c. All utilities, in adequate capacities needed to serve the Property for
Purchaser’s Intended Use, shall be immediately available at the Property line to
allow for service to be installed at Purchaser’s expense;

d. The Property shall have immediate access to a publicly dedicated and
maintained street either by recorded easement or public dedication;

e. All existing leases shall have terminated, and all tenants shall have vacated
the Property;

f. On the date of settlement hereunder, all of the representations of Seller set
forth herein shall be true and accurate in all material respects and Seller
shall have fully performed all of its obligations hereunder;

g. On the date of settlement hereunder, no action of general applicability (such
as the imposition of a building, water or sewer moratorium, adequacy of public
facilities scheme or allocation scheme) shall be in effect, or shall have been
threatened, or publicly announced to be taken, by any applicable governmental
authority relating to the Property and no such other set of circumstances or
facts of general applicability shall exist which materially and adversely
affects the availability of building permits or residential use permits, or
adversely affects the availability or adequacy of public facilities, sewer or
water facilities, or any other facilities or utilities necessary to serve the
residential dwelling units to be constructed on the Property;

h. On the date of settlement hereunder, no suit, action, arbitration or legal,
administrative or other proceeding shall be pending, or to the best of Seller’s
knowledge, threatened against the Property or against Seller, with respect to
the Property, or any part thereof which would materially and adversely affect
the development of the Property as contemplated herein, or Seller’s ability to
convey the Property; and

i. Title to the Property shall be good of record and in fact, merchantable, in
fee simple and insurable at regular rates by a title insurance company selected
by Purchaser subject to such other easements, rights of way, encumbrances,
restrictions and other condition of title as agreed upon by Purchaser in writing
and other covenants of title that will not adversely affect the use of the
Property for construction of residential dwellings;

In the event that any of the foregoing conditions have not been satisfied at the
time set for settlement on the Property, then Purchaser, at its option and in
addition to any other remedies hereunder, may either (i) terminate this
Agreement by delivering written notice thereof to Seller, whereupon the Deposit
shall be returned to Purchaser and the parties hereto shall have no further
rights or obligations hereunder, or (ii) waive the satisfaction of such
condition and proceed to settlement hereunder, or (iii) extend the date of the
settlement in order to provide an opportunity for such condition to be
satisfied, and in such event Purchaser’s obligation to settle shall remain
contingent upon the satisfaction of all conditions precedent to settlement at
the time set for settlement, as extended, or (iv) pursue specific performance of
this Agreement. Notwithstanding the foregoing, the time for settlement hereunder
may not be extended beyond two (2) years from the Effective Date of this
Agreement, without the express written consent of Seller.

6. SETTLEMENT.

a. Purchaser and Seller shall make full settlement on the Property within sixty
(60) days after notice from Purchaser of the satisfaction of the conditions
precedent to closing. Closing shall be conducted at the offices of the Escrow
Agent.



--------------------------------------------------------------------------------

b. At settlement, Seller shall (i) cause conveyance of the Property to the
Purchaser by Special Warranty Deed (the “Deed”) in proper form for recording
among the land records of the jurisdiction where the Property is located, (ii)
execute and deliver a DC Form FP 7/C, (iii) execute and deliver a Certificate of
Non-Foreign Status By Individual, Corporation, Partnership, Trust and/or Estate,
(iv) execute and deliver all additional documents as may be requested by
Purchaser, its lender or lender’s counsel, and Escrow Agent that may be
reasonably required to consummate settlement of the Property.

c. Except as otherwise provided herein, Seller and Purchaser shall each pay
one-half of all escrow fees and related costs (if any), any transfer taxes
payable upon transfer of the Property to Purchaser and any “recordation tax”
related to the recordation of the Deed evidencing such transfer. Seller shall
pay the cost to prepare the Deed. Purchaser shall pay all of the costs of
examination of title, title insurance premiums, survey, any and all costs or
recordation taxes incurred in connection with Purchaser’s financing, and all
other closing costs, and each party shall pay its own attorneys’ fees.

d. Rents, operating expenses, taxes (including ad valorem taxes and sanitary
sewer taxes), water and sewer rents, fuel (if any) based on last invoice price
and supplier’s measurement, and similar charges or fees, and insurance assumed
by the Purchaser (if any) are to be adjusted to the Closing Date. Taxes, general
and special, are to be adjusted according to the taxing authority in the
District of Columbia except that assessments for improvements completed prior to
the date of this Agreement, whether assessment theretofore has been levied or
not, shall be paid by the Seller or allowance made therefor at Closing. Seller
shall bear all costs of terminating any service contracts not approved by
Purchaser at or prior to Closing. In adjusting for uncollected rents (including
operating expense pass-throughs), no adjustment shall be made at Closing in
Seller’s favor for amounts that have accrued or are unpaid as of Closing, but
Purchaser shall pay Seller such accrued and unpaid amounts, as and when
collected by Purchaser (less reasonable expenses of collection thereof), it
being understood that Purchaser shall not be deemed to have collected any such
arrearage attributable to the period prior to Closing until such time as the
tenant(s) from whom the amount is collected is current in the payment of all
amounts accruing from and after Closing. The amount of any security deposits or
other amounts that are required to be returned to or applied for the benefit of
tenants under the Leases as of or after the Closing Date shall be credited
against the Purchase Price (and Seller shall be entitled to retain such security
deposits and other amounts).

7. SELLER’S REPRESENTATIONS. Seller makes the following representations and
warranties to the Purchaser:

a. Seller has the power and authority to enter into this Agreement and perform
its obligations hereunder; the performance by Seller of its obligations
hereunder does not and will not violate any law; and neither this Agreement nor
the performance by Seller of its obligations hereunder violates any agreement or
contract to which Seller is bound or a party. This Agreement is binding upon and
enforceable against Seller in accordance with its terms and the person signing
this Agreement on behalf of Seller is authorized to do so.

b. To the best of Seller’s knowledge, , all of the Property is vacant and free
of leases, tenancies, licenses, or other rights of present or future occupancy
or use, written or verbal, for any portion of the Property, except for four
short term tenancies, all of which are subject to earlier termination by Seller
on notice varying from 30 to 120 days. As of the date of Settlement, all leases
on the Property shall have been terminated and all tenants shall have vacated
the Property.



--------------------------------------------------------------------------------

c. To the best of Seller’s knowledge, none of the Property is subject to any
purchase contract, option to purchase or right of first refusal, recorded or
unrecorded, .

d. No Bankruptcy/Dissolution events have been done by Seller, or against or with
respect to Seller. For purposes of this Agreement, “Bankruptcy/Dissolution
Events” shall be defined as (i) the commencement of a case under Title 11 of the
U.S. Code, as now constituted or hereafter amended, or under any other
applicable federal or state bankruptcy law or other similar law, (ii) the
employment of a trustee or receiver of any Property interest of Seller, (iii) an
assignment for the benefit of creditors, (iv) an attachment, execution or other
judicial seizure of a substantial Property interest of Seller, or (v) a
dissolution or liquidation of Seller.

e. Seller has not received notice of violations of laws or municipal ordinances,
orders or requirements noted, or issued, by any governmental department or
authority having jurisdiction over or affecting the Property nor does Seller
have any knowledge of any such violations.

f. All bills and claims for labor performed and materials furnished to, or for
the benefit of, the Property for all periods prior to the date of settlement
have been (or prior to the date of settlement thereon will be) paid in full, and
on the date of settlement on the Property there shall be no mechanics’ liens or
materialmen’s liens, whether or not perfected, on or affecting any portion of
the Property and if there shall be any such liens, then Seller shall obtain the
release of the same on or before settlement (except that Purchaser shall pay all
costs associated with liens resulting from work for which Purchaser is obligated
to pay hereunder). In connection therewith, Seller agrees, at settlement, at no
additional cost to Purchaser, to execute any affidavits and/or customary
indemnity agreements which may be required by Purchaser’s title insurance
company in order for Purchaser to obtain from such title insurance company an
owner’s policy of title insurance covering the Property without exception for
mechanics’ liens or rights of parties in possession.

g. To Seller’s best information, knowledge and belief, there is no pending or
threatened condemnation or similar proceeding affecting the Property or any part
thereof.

h. To the best of Seller’s knowledge, there are no legal actions, suits, zoning
or rezoning actions, or other legal or administrative proceedings pending or
threatened against Seller or the Property and Seller is not aware of any facts
which might result in any such action, suit or other proceedings; and to the
best of Seller’s knowledge there is no action, suit, proceedings or claim
affecting Seller or the Property relating to or arising out of, the ownership,
operation, use or occupancy of the Property pending in a court of competent
jurisdiction or before any federal, state, county or municipal department,
commission, board, bureau, agency or other governmental instrumentality nor, to
the best knowledge of Seller, has any such action, suit, proceeding or claim
been threatened or asserted.

i. During the period of Seller’s ownership of the Property, and to Seller’s
actual knowledge, neither the Property nor any portion thereof has been used for
landfill, dumping or other waste disposal activities or operations; storage of
raw materials, products or wastes of toxic or hazardous nature; and to Seller’s
actual knowledge, no such hazardous materials or raw materials of a toxic or
hazardous nature presently exist on the Property, except as disclosed and or
described in the following reports, copies of which Seller shall deliver to
Purchaser, as provided in Paragraph 4 of this Agreement: 1) Phase I
Environmental Assessment for 6th St. N.E. prepared by ECS for Rocky Gorge
Communities dated August 25, 2004 and 2) “Report of Subsurface Exploration and
Geotechnicial Engineering Analyses” prepared for Emerson Park Phase II N.E.
Washington DC for Rocky Gorge Communities dated August 24, 2004. As used herein,
all references to hazardous materials and raw materials, products or wastes of a
toxic or hazardous nature shall mean and refer to hazardous waste as that term
is defined in the Resource Conservation



--------------------------------------------------------------------------------

and Recovery Act of 1976 (42 U.S.C. Section 6901, et. seq.) the Comprehensive
Environmental Response Compensation and Liability Act of 1980 (42 U.S.C. Section
9601 et. seq.), or under any other federal, state or local law, ordinance,
statute, rule or regulation, including (without limitation) any asbestos or
asbestos-related products and any oils or pesticides. Notwithstanding anything
contained herein to the contrary, Seller agrees to indemnify, defend and hold
Purchaser harmless from and against any and all costs, expenses, liabilities and
causes of action which may be incurred by Purchaser or asserted against
Purchaser (including, without limitation, clean-up costs, court costs,
reasonable attorneys’ fees and claims and fines imposed by any governmental
agencies or third parties) as a result of the breach of this representation.

j. There shall be in existence as of the date of settlement no contracts,
agreements, or other understandings with respect to the Property, or relating to
the ownership, development or operation thereof which shall survive settlement
hereunder, other than matters recorded among the land records at the time of
Purchaser’s title search.

k. In the event Purchaser is required to prepare consolidated financial
statements that include financial information regarding the Property in
connection with Purchaser’s regular reporting requirements, the Seller agrees to
provide such information as reasonably requested by Purchaser.

8. PURCHASER’S DEFAULT; SELLER’S REMEDY. In the event that Seller performs all
of its obligations hereunder and Purchaser fails to meet any of its obligations
under the Agreement or to complete settlement hereunder or post the Deposit as
required herein, and Purchaser fails to cure such default within twenty-one (21)
days of notice from Seller, then Seller shall be entitled to terminate this
Agreement by delivery of written notice to Purchaser, and thereupon the parties
hereto shall have no further rights or obligations hereunder, and Seller shall
receive the amount of the Deposit posted, if any, from the Escrow Agent as full
liquidated damages and as its sole remedy, in lieu of any other claims or causes
of action which may be available to Seller at law or in equity by reason of such
default hereunder by Purchaser, provided, however, that the Purchaser shall
immediately deliver or cause to be assigned, transferred and delivered to
Seller, to the extent assignable, owned by Purchaser, or in Purchaser’s control,
any Property studies, tests, engineering reports, or PUD related documents,
plats, site plans and lot applications (the “Purchaser’s Study Materials”) The
Seller and the Purchaser agree that: (i) the Seller’s damages resulting from the
Purchaser’s default are difficult, if not impossible, to determine; (ii) it
would be impracticable and extremely difficult to fix the actual damages
suffered by the Seller as a result of the Purchaser’s failure to complete the
purchase of the Property pursuant to this Agreement; and (iii) the Deposit is a
fair estimate of those damages which has been agreed to in an effort to cause
the amount of said damages to be certain. In no event and under no circumstance
shall Seller be entitled to receive more than the Deposit as damages for
Purchaser’s default, except that Purchaser shall remain liable to Seller for
delivery of the Purchaser’s Study Materials and for any indemnification and
restoration expenses due and payable to Seller under Paragraph 4 of this
Agreement.

9. SELLER’S DEFAULT; PURCHASER’S REMEDY. In the event that Seller fails to
settle on the Property pursuant to the terms hereof or otherwise breaches the
terms hereof and Seller fails to cure such default within twenty-one (21) days
of notice from Purchaser, then Purchaser may, in its sole discretion (i)
terminate this Agreement and receive the refund of the Deposit whereupon the
parties hereto shall have no further rights or obligations hereunder, or (ii) be
entitled to enforce any and all remedies available to Purchaser, at law or in
equity, provided that in an action for damages, Seller’s liability shall be
limited to Purchaser’s out-of-pocket expenses for engineering, planning, title,
financing and legal expenses, not to exceed One Hundred Fifty Thousand Dollars
($150,000).



--------------------------------------------------------------------------------

10. INDEMNIFICATION.

a. The Seller hereby indemnifies and agrees to defend and hold harmless the
Purchaser and its successors and assigns from and against any and all claims,
damages, losses and liabilities (including reasonable attorneys’ fees) which may
at any time be asserted against or suffered by Purchaser from and after the
Closing Date, as a result or on account of (i) any breach of any representation,
warranty, covenant or agreement on the part of the Seller made herein or in any
instrument or document delivered pursuant hereto; (ii) any obligation or
liability relating to hazardous or toxic materials, substances or wastes
accruing prior to the Closing, or (iii) any other obligation or liability
(except for Permitted Exceptions) accruing prior to the Closing relating to the
ownership, use, operation or maintenance of the Property that shall not have
been assumed by Purchaser in accordance with the terms hereof.

b. The Purchaser hereby indemnifies and agrees to defend and hold harmless the
Seller and its successors and assigns from and against any and all claims,
damages, losses and liabilities (including reasonable attorneys’ fees) which may
at any time be asserted against or suffered by the Seller from and after the
Closing Date, as a result or on account of (i) any breach of any representation,
warranty, covenant or agreement on the part of the Purchaser made herein or in
any instrument or document delivered pursuant hereto, or (ii) any obligation or
liability accruing after the Closing relating to the ownership, use, operation
or maintenance of the Property.

c. These indemnities shall survive for a period of twelve (12) months from the
Closing Date, during which time notice must be given to the indemnitor of a
specific claim.

11. ASSIGNMENT OF ENGINEERING DATA. Upon settlement hereunder, Seller hereby
transfers and assigns, at no cost or expense to Purchaser, to the extent
assignable, all of Seller’s right, title and interest in and to any and all
engineering data, plans, plats, site plans, governmental approvals, any other
information and approvals obtained by Seller or within Seller’s possession or
control relating to the Property (hereinafter the “Engineering Data”). To the
extent that any of the Engineering Data is not assignable, Seller shall take the
necessary steps to authorize where appropriate the engineer/architect to allow
Purchaser to use the Engineering Data in connection with the development of the
Property provided Seller shall assume or bear no costs to such engineer or
architect for doing so. Seller makes no representation as to whether the
engineer /architect retained by the prior contract purchaser of the Property
will allow Purchaser to use or rely upon any of the engineering or architectural
work product, copies of which Seller has or will make available to Purchaser. As
part of Purchaser’s due diligence, Purchaser should confirm with such
engineer/architect its ability to use such materials and at what fee or cost if
any. Seller shall be responsible for payment of all sums owed third parties for
work performed at Seller’s direction regarding the Engineering Data, if any such
work has been done. Each party shall timely mail or fax copies to the other
party of all correspondence delivered to or received from governmental
authorities and each party shall notify the other party in advance of any
meetings with governmental authorities and the other party shall be given the
opportunity to attend such meetings.



--------------------------------------------------------------------------------

12. GENERAL PROVISIONS.

a. Broker. Other than Dianne Haskett from Washington DC Associates, PLLC, who
shall be paid pursuant to a separate agreement by Seller, Purchaser and Seller
warrant that they have not dealt with any Broker in the transaction contemplated
hereby. Any other fees and commissions of any broker, finder, financial advisor
or other person acting in a capacity that would entitle such person to a fee or
commission in connection with the sale of the Property shall be Seller’s
responsibility. Seller and Purchaser each agree to indemnify and hold harmless
the other party from any claim for commission by any broker or agent claiming
any such commission for or through either Seller or Purchaser other than
referenced herein.

b. Applicable Law. The provisions of this Agreement and the application thereof
shall be governed by the laws of the District of Columbia, without regard to
principles of conflicts of laws.

c. Survival. The provisions of this Agreement shall not be merged into the
execution and delivery of the deed and shall survive such execution and
delivery.

d. Computation of Time. In the event that any period of time provided for under
this Agreement expires, or falls upon, a Saturday, Sunday or legal holiday, then
said period of time will be deemed to be extended to the immediately following
business day. No amendment, modification, or waiver under this Agreement shall
be effective unless in writing and signed by both parties. Time shall be of the
essence for all purposes under this Agreement.

e. Entire Agreement. This Agreement constitutes the entire agreement by and
between the parties. No amendment, modification, or waiver under this Agreement
shall be effective unless in writing and signed by both parties.

f. Notices. Unless otherwise agreed to by the parties any and all notices
required hereunder shall be sent to the parties by hand delivery or overnight
delivery service or by certified or registered mail, return receipt requested,
(or by electronic mail transmission when followed by delivery of the original)
at the following addresses.

If to Seller:

Thos. Somerville Company, Inc.

16155 Trade Zone Avenue

Upper Marlboro, MD 20775-8733

Attention: Michael J. McInerney, III, Chairman

Email: mjmcinerne@aol.com

And

Patrick J. McGowan, President

Email: pmcgowan@tsomerville.com

With a copy to:

Elsie L. Reid

Furey, Doolan & Abell, LLP

8401 Connecticut Avenue, Suite 1100

Chevy Chase, MD 20815

Email: ereid@fdalaw.com



--------------------------------------------------------------------------------

If to Purchaser:

Comstock Sixth Street, L.C.

1886 Metro Center Drive, 4th Floor

Reston, Virginia 20190

Attn: Christopher Clemente

Email: cclemente@comstockhomebuilding.com

With a copy to:

Comstock Sixth Street, L.C.

1886 Metro Center Drive, 4th Floor

Reston, Virginia 20190

Attn: Jubal Thompson

Email: jthompson@comstockhomebuilding.com

Any party shall have the right to change the place where notices are to be sent
by written notice to the other party.

g. Effective Date. As used herein, the term “Effective Date” shall mean the last
date this Agreement is executed by the last party to such Agreement.

h. Assignment. The parties to this Agreement mutually agree that the benefits
hereunder are not assignable by either party without prior, written consent,
except that Purchaser shall be entitled to assign this Agreement to an affiliate
with prior notice only, but shall be binding upon them and each of their
respective successors and assigns.

i. Rule against Perpetuities. To avoid the rule against perpetuities, in no
event shall the last settlement hereunder shall take place later than seven (7)
years from the Effective Date.

j. Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original. This Agreement may be executed by
scanned/photocopied signature, which shall be considered an original signature.

k. Casualty. If all or any material part of the Property, or the improvements or
vegetation thereon are destroyed or damaged (normal wear and tear excepted)
prior to settlement, Seller shall give notice to Purchaser of such damage or
destruction and of Seller’s insurance coverage. Purchaser shall have a
reasonable time (not to exceed thirty (30) days) in which to elect to either (i)
terminate this Agreement in which case the Escrow Agent shall immediately refund
the Deposit to Purchaser and this Agreement will be null and void or (ii) to
proceed to settlement hereunder, in which case the Purchase Price shall not be
reduced but Seller shall assign to Purchaser any and all of Seller’s right to
insurance proceeds payable to Seller. Seller agrees until settlement to maintain
the improvements and vegetation in their existing condition, normal wear and
tear excepted, and to preserve all existing insurance on the improvements.

l. Soil Characteristics. Seller hereby acknowledges to Purchaser that, to the
best of its knowledge, the soil on the Property has been described by the Soil
Conservation Service of the United States Department of Agriculture in the Soil
Survey of the District of Columbia published in 1976 and as shown on the Soil
Maps of the District of Columbia at the back of that publication as “Urban Land
Sassafras Chillum”. For further information, Purchaser can contact a soil
testing laboratory, the District of Columbia Department of Environmental
Services or the Soil Conservation Service of the Department of Agriculture.



--------------------------------------------------------------------------------

m. Underground Storage Tank Disclosure. Purchaser hereby acknowledges receipt,
prior to entering into this Agreement, of a notification and disclosure by
Seller as to whether Seller is aware of any underground storage tanks located on
the Property or of the removal of any underground storage tanks from the
Property during the time Seller has owned the Property. Purchaser acknowledges
that such notification and disclosure has been provided in compliance with the
Underground Storage Tank Management Act of 1990, as amended, and D.C. Code Ann.
§ 8-113.02(g) (2013).

12. LIKE KIND EXCHANGE. Purchaser acknowledges that Seller has indicated that
Seller may wish, at its sole cost and expense, to structure this transaction in
such a manner so as to effectuate a simultaneous or deferred like-kind exchange
(“Exchange”) pursuant to the applicable provisions of Section 1031 of the
Internal Revenue Code, as amended. Accordingly and without any representation by
Purchaser that such an Exchange is possible or permissible, Purchaser agrees
that Seller shall have the right to assign its rights under this Agreement to a
third party for the purpose of effectuating such an Exchange; provided, however,
that (i) the Settlement pursuant to this Agreement shall not be delayed by
reason of such exchange, (ii) Purchaser shall not be required to incur any
additional cost or expense as a result of such Exchange, including the cost of
reasonable attorney’s fees incurred by Purchaser for review of documents
prepared by Seller for Purchaser’s execution to effectuate the Exchange, which
reasonable costs shall be reimbursed to Purchaser by Seller at Settlement, (iii)
Purchaser shall not be required to acquire title to any real property other than
the Property, (iv) Seller’s ability to consummate such an Exchange shall not be
a condition to the obligations of Seller or Purchaser under this Agreement, and
(v) Seller’s obligation to cooperate with Purchaser shall not be impacted by any
such assignment.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

[SIGNATURES APPEAR ON THE FOLLOWING PAGES]



--------------------------------------------------------------------------------

SELLER:

THOS. SOMERVILLE CO.,

a Delaware corporation

By:       Name:   Title: Date:  

 

ACKNOWLEDGEMENT

United States of America

                                                     ss.

District of Columbia

I,                     , a Notary Public in and for the District of Columbia, DO
HEREBY CERTIFY THAT                     , who is personally known to me (or
proved by oaths of credible witnesses to be) the person named as the
Attorney-in-Fact in the foregoing Land Purchase Agreement, bearing the date of
the          day of                     , 2013, personally appeared before me in
said District of Columbia, and as Attorney-in-Fact as aforesaid, acknowledged
the same to be the act and deed of THOS. SOMERVILLE CO., a Delaware corporation,
one of the parties thereto.

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal this
         day of                 , 2013.

 

     

(SEAL)

     

NOTARY PUBLIC

My Commission Expires:



--------------------------------------------------------------------------------

PURCHASER:

COMSTOCK SIXTH STREET, L.C.,

a Virginia limited liability company

By:   Comstock Holding Companies, Inc., its manager By:       Christopher
Clemente   Chief Executive Officer Date:  

 

ACKNOWLEDGEMENT

United States of America

                                                     ss.

District of Columbia

I,                     , a Notary Public in and for the District of Columbia, DO
HEREBY CERTIFY THAT Christopher Clemente, who is personally known to me (or
proved by oaths of credible witnesses to be) the person named as the Chief
Executive Officer of Comstock Holding Companies, Inc., Manager of COMSTOCK SIXTH
STREET, L.C. in the foregoing Land Purchase Agreement, bearing the date of the
             day of                     , 2013, personally appeared before me in
said District of Columbia, and as Attorney-in-Fact as aforesaid, acknowledged
the same to be the act and deed of COMSTOCK SIXTH STREET, L.C., a Virginia
limited liability company, one of the parties thereto.

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal this
             day of                     , 2013.

 

    

(SEAL)

    

NOTARY PUBLIC

My Commission Expires:



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

LAND PURCHASE AGREEMENT

THIS FIRST AMENDMENT to Land Purchase Agreement (“Amendment”) is entered into as
of the              day of March, 2014, by and between Thos. Somerville Co., a
Delaware corporation (“Seller”), and COMSTOCK SIXTH STREET, L.C., a Virginia
limited liability company (“Purchaser”).

RECITALS

A. WHEREAS, Seller and Purchaser are parties to that certain Land Purchase
Agreement dated December 23, 2013 (the “Agreement”), for the purchase and sale
of certain property located on Sixth Street, NE, Washington, DC, as further
described in the Agreement (the “Property”); and

B. WHEREAS, Purchaser and Seller desire to amend the Agreement as more fully set
forth herein.

NOW, THEREFORE, in consideration of the recitals to this Amendment, the mutual
promises contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
agree as follows:

AGREEMENT

1. Study Period. The first sentence of Paragraph 4 of the Agreement shall be
deleted in its entirety and the following shall be inserted in lieu thereof:

Purchaser shall have the right, in its exclusive and absolute discretion, to
terminate this Agreement for any reason whatsoever by giving written notice
thereof to Seller within One Hundred and Twenty (120) days following the
Effective Date of this Agreement (the “Study Period”).



--------------------------------------------------------------------------------

2. Counterparts; Electronic Signatures. This Amendment may be signed in
counterparts. Signatures via electronic mail shall have the same effect as
originals. This Amendment shall be effective upon execution by both Purchaser
and Seller.

3. Full Force and Effect. In all other respects, the Agreement is hereby
ratified and remains in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have caused this Amendment to be signed
as of the day and date referenced above.

 

Seller:    Thos. Somerville Co.,       a Delaware corporation       By:   

 

      Name:          Date:    Purchaser:    COMSTOCK SIXTH STREET, L.C., a
Virginia limited liability company    By:   

Comstock Holding Companies, Inc.,

its manager

      By:   

 

         Christopher Clemente          Chief Executive Officer



--------------------------------------------------------------------------------

REINSTATEMENT AND SECOND AMENDMENT TO

LAND PURCHASE AGREEMENT

(Sixth and Buchanan Streets N.E., DC)

THIS REINSTATEMENT AND SECOND AMENDMENT TO LAND PURCHASE AGREEMENT (the
“Reinstatement and Second Amendment”) is entered into as of the day of 2014,
being the latest date set forth beneath a signature at the end of this
Reinstatement and Second Amendment, by and between Comstock Sixth Street, L.C.,
a Virginia limited liability company (“Purchaser”) and Thos. Somerville Co. a
Delaware corporation (“Seller”).

RECITALS:

R-1 Comstock Sixth Street, L.C. (“Comstock”) as Purchaser and Thos. Somerville

Co. (“TSCO”) as Seller entered into a Land Purchase Agreement effective December
23, 2013, as amended by a First Amendment dated March 24, 2014, (the “Contract”)
for the purchase and sale of approximately 4E acres of land located in
Washington, D.C., near the intersection of Sixth and Buchanan Streets, N.E,, as
more particularly described in the Contract and Exhibit A thereto and defined
therein as the “Property.”

R-2 Subsequent to the Effective Date of the Contract, the parties agreed, per
the First

Amendment to the Contract, to extend the Study Period under the Contract for an
additional thirty (30) days until April 22, 2014. On April 22, 2013, Comstock
delivered a notice to TSCO of its election to terminate the Contract. The
parties, however, have continued to discuss the purchase and sale of the
Property, and now desire to reinstate the Contract, based on certain mutually
agreed upon modifications as set forth in this Reinstatement and Second
Amendment.

NOW, THEREFORE, in consideration of the mutual covenants of Seller and Purchaser
and for other good and valuable consideration, the receipt and legal sufficiency
of which the parties acknowledge, Seller and Purchaser hereby agree as follows:

 

  1. Each capitalized term used in this Reinstatement and Second Amendment and
not defined herein will have the definition provided for it in the Contract.

 

  2. The Contract is hereby reinstated. The parties, by signing below,
acknowledge and affirm their intent to be bound thereby, subject to the
provisions of such Contract as expressly modified by this Reinstatement and
Second Amendment.

 

  3. Paragraph 2 of the Contract is modified hereby to change the Purchase Price
from, $4,326,000 to $4,000,000. This Purchase Price shall be subject to
increase, however, at the rate of $100,000 for each market rate residential unit
over and above thirty-three (33) market rate units for which Purchaser achieves
Planned Unit Development approval. See Paragraph 5 below.

 

  4. Seller agrees to reimburse Purchaser for one-half the cost of the Phase II
environmental site assessment investigation costs incurred by Purchaser

should Purchaser elect not to proceed to Closing based solely upon the results
of the Phase II site assessment investigation, which Phase II assessment
Purchaser has agreed to obtain within the Study Period as extended by Paragraph
9 below, The costs of such Phase 11 assessment, to be split between Purchaser
and Seller, shall not exceed $17,700. If the Purchaser proceeds to Closing,
Purchaser shall bear the entire costs of the Phase II assessment,



--------------------------------------------------------------------------------

  5. Paragraph 5.a. of the Contract, one of the “Preconditions to Settlement,”
is amended to provide that Purchaser shall have achieved approval of a Planned
Unit Development for no less than thirty-three (33) market rate units and four
(4) “affordable” dwelling units. For each market rate unit over 33, the Purchase
Price will increase by $100,000.

 

  6. Paragraph 5 of the Contract is amended to add as an additional
“Precondition to Settlement,” the following subparagraph “5.j.”, as a new
precondition:

“5.j. Purchaser, at Purchaser’s expense, shall have obtained the necessary
governmental permit allowing it to proceed with sediment, erosion control and
grading on the Property.”

 

  7. Paragraph 6,a of the Contract is amended to provide that, notwithstanding
any other provisions of the Contract as amended, Closing under the Contract
shall occur on or before December 23, 2015, time being of the essence to Seller.
However, in the event all of the “Preconditions to Settlement” have not been
satisfied by the December 23, 2015 date, Purchaser shall have the right to
extend the Closing for two (2) periods of three (3) months each by paying to
Seller a non-refundable “Extension Fee” in the amount of Fifty thousand and
no/100 dollars ($50,000.00) for each of the two extensions of the Closing.

 

  8. Seller agrees that it will grant a standard easement of record for existing
natural gas and water lines to public authorities, if Purchaser reasonably
requests that it do so within the Study Period as extended hereby.

 

  9. The Study Period, as provided in Paragraph 4 of the Contract, is hereby
extended until 5:00 p.m. EDT, Friday, June 6, 2014, for the singular purpose of
allowing time for Purchaser to complete the Phase II environmental assessment.
Purchaser represents and warrants that Purchaser has completed its title report
and ALTA survey (or had the opportunity to conduct an ALTA survey), and that
Purchaser has accepted title to Property, waiving any obligations or title
defects.

 

  10. Seller informs Purchaser, and Purchaser acknowledges receipt of this
information, that to best of Seller’s knowledge, there was never an escrow
established in the amount of $200,000 (or any other amount) nor any geotechnical
report done on the section of retaining wall constructed at an increased height
of approximately 16 feet on the rear portions of some of the bordering
residential lots fronting on 7th Street N.E.



--------------------------------------------------------------------------------

  11. It is the intention of Purchaser and Seller that all questions with
respect to the construction of this Reinstatement and Second Amendment, and the
rights or liabilities of the parties hereunder, shall be determined in
accordance with the laws of the District of Columbia, without regard to
conflicts of laws principles.

 

  12. Purchaser and Seller ratify the Contract as modified here.

 

  13. This Reinstatement and Second Amendment may be executed in counterparts,
which, when taken together, shall constitute one original.

IN WITNESS WHEREOF, the parties hereto have signed, sealed and delivered this
Reinstatement and Second Amendment.

 

SELLER:   THOS. SOMERVILLE CO.   By:                                      
                                        (SEAL) Name:   Patrick J. McGowan  
Title:   President/CEO   Date:                                      
                                           , 2014



--------------------------------------------------------------------------------

PURCHASER: COMSTOCK SIXTH STREET, L.C., a Virginia limited liability company By:
                                      
                                      (SEAL) Name:   Christopher Clemente Title:
  Chief Executive Officer Date:                                       
                                          , 2014

 

20



--------------------------------------------------------------------------------

THIRD AMENDMENT TO

LAND PURCHASE AGREEMENT

THIS THIRD AMENDMENT to Land Purchase Agreement (“Amendment”) is entered into as
of the              day of December, 2015, by and between Thos. Somerville Co.,
a Delaware corporation (“Seller”), and COMSTOCK SIXTH STREET, L.C., a Virginia
limited liability company (“Purchaser”).

RECITALS

A. WHEREAS, Seller and Purchaser are parties to that certain Land Purchase
Agreement dated December 23, 2013, as amended by the First Amendment to Land
Purchase Agreement dated March 24, 2014, as amended by the Reinstatement and
Second Amendment to Land Purchase Agreement dated May 16, 2014 (“Second
Amendment”) (as amended, the “Agreement”), for the purchase and sale of certain
property located on Sixth Street, NE, Washington, DC, as further described in
the Agreement (the “Property”); and

B. WHEREAS, Purchaser and Seller desire to amend the Agreement as more fully set
forth herein.

NOW, THEREFORE, in consideration of the recitals to this Amendment, the mutual
promises contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
agree as follows:

AGREEMENT

4. Settlement. Paragraph 6a.of the Agreement is amended to provide that
notwithstanding any other provisions of the Agreement, as amended, “Closing
under the Agreement shall occur on or before February 24, 2016, time being of
the essence to the Seller.” Purchaser shall retain the right to extend the date
of Closing as provided in the Second Amendment if the Preconditions of
Settlement in Paragraph 5 of the Agreement have not been completed by February
24, 2016, on the terms set out in Paragraph 7 of the Second Amendment. However,
if at anytime after December 23, 2015, Purchaser elects to terminate the
Agreement under the terms and condition of the Agreement, Purchaser shall pay to
Seller the first of the two Extension Fees of $50,000.00 as provided for in the
Reinstatement and Second Amendment to Land Purchase Agreement except in the case
an appeal of the approval of PUD 15-04 is filed. In the case of this termination
by Purchaser, Escrow Agent shall promptly release $50,000.00 of the $150,000
Deposit to Seller. Likewise, in the event Purchaser does not close by February
24, 2016, and Purchaser does not elect to terminate the Agreement, Purchaser
shall pay to Seller, the first of two Extension Fees of $50,000.00 as provided
for in the Reinstatement and Second Amendment to Land Purchase
Agreement. Purchaser agrees in the event Purchaser does not close on the subject
transaction, Purchaser will deliver to Seller, all engineering and architectural
materials and rezoning application documents. Purchaser will also assign the
approved plan to Seller or Seller’s designee.

 

21



--------------------------------------------------------------------------------

5. Demolition. A new Paragraph 12(n) shall be added as follows: “At Purchaser’s
sole election, upon receipt of necessary permits from governmental authorities,
Seller authorizes Purchaser to commence demolition of any structures on the
Property prior to Closing at Purchaser’s sole cost and expense, provided,
however, that Purchaser shall not, prior to Closing, remove or damage the
existing fence that borders portions of the Property. Seller agrees to cooperate
with Purchaser in obtaining any required permits and agrees to execute any
documents required for the approval of the sediment, erosion control, early
grading and demolition permits. In the event, subsequent to Purchaser commencing
with the work permitted under the sediment, erosion control, early grading and
demolition permit, Purchaser elects to not proceed to Closing, pursuant to the
terms and conditions of the Land Purchase Agreement, Purchaser agrees to
promptly and at its expense, complet enough of the work to leave the property in
a safe, level, properly drained and stabilized condition, and Purchaser shall
remove all construction debris and ensure the existing fence is in good repair,
so that the Property is restored to its pre-demolition condition as much as
reasonably practicable (the “Restoration Work”). Until Seller notifies Purchaser
and Escrow Agent that the Purchaser has satisfactorily completed the Restoration
Work, the Escrow Agent shall retain the Deposit. If the Purchaser does not
complete the Restoration Work within sixty (60) days of termination of the
Contract, the Escrow Agent shall release to Seller, upon its reasonable request,
such sums as Seller may need to perform the Restoration Work.

6. Counterparts; Electronic Signatures. This Amendment may be signed in
counterparts. Signatures via electronic mail shall have the same effect as
originals. This Amendment shall be effective upon execution by both Purchaser
and Seller.

7. Full Force and Effect. In all other respects, the Agreement is hereby
ratified and remains in full force and effect.

IN WITNESS WHEREOF, Seller and Purchaser have caused this Amendment to be signed
as of the day and date referenced above.

 

Seller:    Thos. Somerville Co.,       a Delaware corporation       By:   

 

      Name:          Date:    Purchaser:    COMSTOCK SIXTH STREET, L.C., a
Virginia limited liability company    By:    Comstock Holding Companies, Inc.,
Manager       By:   

 

         Christopher Clemente          Chief Executive Officer

 

22



--------------------------------------------------------------------------------

FOURTH AMENDMENT TO

LAND PURCHASE AGREEMENT

THIS FOURTH AMENDMENT to Land Purchase Agreement (“Amendment”) is entered into
as of the              day of February, 2016, by and between Thos. Somerville
Co., a Delaware corporation (“Seller”), and COMSTOCK SIXTH STREET, L.C., a
Virginia limited liability company (“Purchaser”).

RECITALS

A. WHEREAS, Seller and Purchaser are parties to that certain Land Purchase
Agreement dated December 23, 2013, as amended by the First Amendment to Land
Purchase Agreement dated March 24, 2014, as amended by the Reinstatement and
Second Amendment to Land Purchase Agreement dated May 16, 2014, as amended by
the Third Amendment to Land Purchase Agreement dated December     , 2015 (as
amended, the “Agreement”), for the purchase and sale of certain property located
on Sixth Street, NE, Washington, DC, as further described in the Agreement (the
“Property”); and

B. WHEREAS, Purchaser and Seller desire to amend the Agreement as more fully set
forth herein.

NOW, THEREFORE, in consideration of the recitals to this Amendment, the mutual
promises contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
agree as follows:

AGREEMENT

8. Settlement. Paragraph 6a of the Agreement is deleted in its entirety, and the
following shall be inserted in lieu thereof:

“All Preconditions to Settlement provided in Paragraph 5 of the Agreement have
been met. Closing under the Agreement shall occur on or before March 23, 2016
(“Closing Date”), upon Purchaser’s payment of a non-refundable extension fee in
the amount of Fifty Thousand Dollars ($50,000), time being of the essence to the
Seller. Purchaser shall have the right to elect, in its sole but reasonable
discretion, to extend the Closing Date for a period as follows: (i) ninety (90)
days, or June 21, 2016, by paying to Seller a non-refundable second extension
fee in the amount of Fifty Thousand Dollars ($50,000), or (ii) a per diem amount
of $833.33 per day for up to ninety (90) days. If Purchaser elects to extend the
Closing Date past March 23, 2016 as provided herein, Purchaser shall provide
prior written notice of its election no less than three (3) days prior to the
Closing Date.”

 

23



--------------------------------------------------------------------------------

9. Purchaser’s Default; Seller’s Remedy. The first sentence of Paragraph 8 of
the Agreement is deleted in its entirety, and the following shall be inserted in
lieu thereof:

“In the event that Seller performs all of its obligations hereunder and
Purchaser fails to meet any of its obligations under the Agreement or to
complete settlement hereunder or post the Deposit as required herein, and
Purchaser fails to cure such default within twenty-one (21) days of notice from
Seller (or 10 days from notice of a monetary default from Seller), then Seller
shall be entitled to terminate this Agreement by delivery of written notice to
Purchaser, and thereupon the parties hereto shall have no further rights or
obligations hereunder, and Seller shall receive the amount of the Deposit
posted, if any, from the Escrow Agent as full liquidated damages and as its sole
remedy, in lieu of any other claims or causes of action which may be available
to Seller at law or in equity by reason of such default hereunder by Purchaser,
provided, however, that the Purchaser shall immediately deliver or cause to be
assigned, transferred and delivered to Seller, to the extent assignable, owned
by Purchaser, or in Purchaser’s control, any Property studies, tests,
engineering reports, or PUD related documents, plats, site plans and lot
applications (the “Purchaser’s Study Materials”).

10. Counterparts; Electronic Signatures. This Amendment may be signed in
counterparts. Signatures via electronic mail shall have the same effect as
originals. This Amendment shall be effective upon execution by both Purchaser
and Seller.

11. Full Force and Effect. In all other respects, the Agreement is hereby
ratified and remains in full force and effect.

IN WITNESS WHEREOF, Seller and Purchaser have caused this Amendment to be signed
as of the day and date referenced above.

 

Seller:    Thos. Somerville Co.,       a Delaware corporation       By:   

 

      Name:          Date:   

 

24



--------------------------------------------------------------------------------

Purchaser:    COMSTOCK SIXTH STREET, L.C., a Virginia limited liability company
   By:    Comstock Holding Companies, Inc., Manager       By:   

 

         Christopher Clemente          Chief Executive Officer

 

25



--------------------------------------------------------------------------------

FIFTH AMENDMENT TO

LAND PURCHASE AGREEMENT

THIS FIFTH AMENDMENT to Land Purchase Agreement (“Amendment”) is entered into as
of the          day of June, 2016, by and between Thos. Somerville Co., a
Delaware corporation (“Seller”), and COMSTOCK SIXTH STREET, L.C., a Virginia
limited liability company (“Purchaser”).

RECITALS

A. WHEREAS, Seller and Purchaser are parties to that certain Land Purchase
Agreement dated December 23, 2013, as amended by the First Amendment to Land
Purchase Agreement dated March 24, 2014, as amended by the Reinstatement and
Second Amendment to Land Purchase Agreement dated May 16, 2014, as amended by
the Third Amendment to Land Purchase Agreement dated December 10, 2015, as
amended by the Fourth Amendment to Land Purchase Agreement dated February 24,
2016 (as amended, the “Agreement”), for the purchase and sale of certain
property located on Sixth Street, NE, Washington, DC, as further described in
the Agreement (the “Property”); and

B. WHEREAS, Purchaser and Seller desire to amend the Agreement as more fully set
forth herein.

NOW, THEREFORE, in consideration of the recitals to this Amendment, the mutual
promises contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
agree as follows:

AGREEMENT

12. Settlement. Paragraph 6a of the Agreement is deleted in its entirety, and
the following shall be inserted in lieu thereof:

“All Preconditions to Settlement provided in Paragraph 5 of the Agreement have
been met. Closing under the Agreement shall occur on or before June 21, 2016
(“Closing Date”). Purchaser shall have the right to elect, in its sole but
reasonable discretion, to extend the Closing Date by providing written notice to
Seller prior to the Closing Date for a period as follows: (i) sixty (60) days,
or August 20, 2016, by paying to Seller a non-refundable extension fee in the
amount of Fifty Thousand Dollars ($50,000).”

13. Counterparts; Electronic Signatures. This Amendment may be signed in
counterparts. Signatures via electronic mail shall have the same effect as
originals. This Amendment shall be effective upon execution by both Purchaser
and Seller.

 

26



--------------------------------------------------------------------------------

14. Full Force and Effect. In all other respects, the Agreement is hereby
ratified and remains in full force and effect.

IN WITNESS WHEREOF, Seller and Purchaser have caused this Amendment to be signed
as of the day and date referenced above.

 

Seller:    Thos. Somerville Co.,       a Delaware corporation       By:   

 

      Name:          Date:    Purchaser:    COMSTOCK SIXTH STREET, L.C., a
Virginia limited liability company    By:    Comstock Holding Companies, Inc.,
Manager       By:   

 

         Christopher Clemente          Chief Executive Officer

 

27